DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27th, 2022 has been entered.

Response to Amendment
The amendments filed June 27th, 2022 has been entered. Claims 1-20 remain pending. Claims 1, 4, 6, 17, and 19 are amended.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit”, “a handling member”, and “a rotation device” in claims 1, 17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, “the drive unit 114 includes a serpentine belt, a chain, or a cable” (Para. [0034]), “a handling member 112 (e.g., a flexible leash or a rigid bar)” (Para. [0035]), and “the rotation device 104 includes a pulley, a cog, or a cable drum” (Para. [0039]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 18 and 20 recite the limitation “a plunger lock pin device” in each respective claim’s line 2. It is unclear if this is the same “plunger lock pin device” from claim 17 or claim 19, from which claim 18 and claim 20 depend upon respectively, or an additional and separate “plunger lock pin device”. Therefore the claims are vague and indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988) and Davies (US 4,000,870).

Regarding claim 1, Oki teaches a cargo loading system (Figs. 5 & 6) comprising: a drive unit (Fig. 5, “pulley”, 203) extending along a length of a cargo area (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13) of an aircraft (Fig. 1, “fuselage” 1 of an aircraft), the drive unit configured to couple to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure (Fig. 5, “cargo stage”, 201; shown coupled to “pulley” 203) via a handling member (Fig. 5, “hung ropes”, 204/205) and to convey one or more cargo items (Fig. 5, “cargo item”, 13) coupled to the modular cargo structure (Fig. 5, shows “cargo item” 13 coupled to “cargo stage” 201); a rotation device (Fig. 5, “pulley”, 202) in contact with the drive unit (Figs. 5 & 6 shows “pulley” 202 and 203 coupled by “hung ropes” 204/205); and a driver (Figs. 5 & 6, “elevator”, 206) configured to apply torque to the rotation device to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 reaches the central cabin floor 26 of central cargo cabin 21, cargo item 13 is moved onto central cabin conveyor 18 on central cabin floor 26 and transported to its designated location”, Col. 9, Lines 29-36).
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.
However, in an analogous aircraft cargo system art, Zeidner teaches the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft (Fig. 1 shows the cargo area extends the length of the fuselage, as depicted by the arrows; drive unit shown in more detail in Figs. 2-4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.
Oki as modified by Zeidner does not expressly disclose a plunger lock pin device configured to secure the first floor of the modular cargo structure to an interior of the aircraft.
However, in an analogous aircraft cargo system art, Davies teaches a plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110; “Also depending from each frame 80 is a cylindrical, locking shear plunger 110 having a slotted pin 112 at its upper end secured by a pivot pin 114 to a locking member 116 having a handle 118…The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124. In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 18-34) configured to secure the first floor of the modular cargo structure (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to an interior of the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9; “In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner further including a plunger lock pin device configured to secure the first floor of the modular cargo structure to an interior of the aircraft, as taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).

Regarding claim 2, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further, Oki teaches further comprising a collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures below) coupled to the handling member (Figs. 5 & 6 shows “hung ropes” 204/205 connected to collar of “elevator” 206) and to the drive unit (Figs. 5 & 6 show “hung ropes” 204/205 connected to “pulley” 203).

    PNG
    media_image1.png
    609
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    651
    media_image2.png
    Greyscale

[AltContent: textbox (collar)][AltContent: textbox (collars)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]






Regarding claim 3, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 2. Further, Oki teaches wherein the collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures above) is configured to secure the first floor (Fig. 5 & 6, “central cabin floor” 26) of the modular cargo structure (Fig. 5, “cargo stage”, 201) to the drive unit (Fig. 5, “pulley”, 203) via the handling member (Figs. 5 & 6, “hung ropes”, 204/205; shows “cargo stage” 201, both “pulleys” 202/203, and the collar of “elevators” 206 secured to one another via “hung ropes” 204/205).

Regarding claim 9, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further, Oki teaches wherein the rotation device (Fig. 5, “pulley”, 202) is in contact with the drive unit (Fig. 5, “pulley”, 203) at the first end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a rightward end of the figure).

Regarding claim 10, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 9. Further, Oki teaches further comprising a non-driven rotation device (Fig. 5, “pulley” 202 at the leftward end of the figure) in contact with the drive unit (Fig. 5, “pulley”203 at the leftward end of the figure) at the second end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a leftward end of the figure).

Regarding claim 11, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further Oki teaches the plurality of floors are connected to each other by a plurality of couplers at an end of each of the plurality of floors (Fig. 2 shows lower cabin floor 19 connected to upper cabin floor 28 via the fuselage walls).

Regarding claim 12, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further, Oki teaches wherein the plurality of floors are connected to each other by a plurality of couplers at an end of each of the plurality of floors (Fig. 2 shows lower cabin floor 19 connected to upper cabin floor 28 via the fuselage walls at the transverse edges of each floor).

Regarding claim 13, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further Oki teaches wherein the plurality of modular floors (Fig. 10, “floor” 315a & “retractable floor” 305) have a daisy chained configuration (Shown daisy chain in Figs. 8b-8c & 11-12).

Regarding claim 14, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 13. Further Oki teaches wherein the plurality of floors are loaded into the aircraft consecutively (Fig. 2 shows lower cabin floor 19 is first loaded then upper cabin floor 28 is loaded consecutively).

Regarding claim 17, Oki teaches a method of cargo loading of an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver  (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit removably coupled to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure via a handling member (Fig. 5, “hung ropes”, 204/205; note, ropes are removably coupled to pulleys in order to wound around the pulley); using the driver, applying torque to a rotation device (Fig. 5, “pulley”, 202) of the cargo loading system to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 reaches the central cabin floor 26 of central cargo cabin 21, cargo item 13 is moved onto central cabin conveyor 18 on central cabin floor 26 and transported to its designated location”, Col. 9, Lines 29-36); and receiving, within the aircraft via the drive unit (see Col. 9, Lines 29-36), one or more cargo items (Fig. 5, “cargo item”, 13) coupled to the modular cargo structure (Fig. 5, shows “cargo item” 13 coupled to “cargo stage” 201).
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.
However, in an analogous aircraft cargo system art, Zeidner teaches the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft (Fig. 1 shows the cargo area extends the length of the fuselage, as depicted by the arrows; drive unit shown in more detail in Figs. 2-4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.
Oki as modified by Zeidner does not expressly disclose securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device.
However, in an analogous aircraft cargo system art, Davies teaches securing the first floor of the plurality of floors (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to an interior of the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9) using a plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110; “Also depending from each frame 80 is a cylindrical, locking shear plunger 110 having a slotted pin 112 at its upper end secured by a pivot pin 114 to a locking member 116 having a handle 118…The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124. In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 18-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oki as modified by Zeidner further including securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device, as taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).

Regarding claim 18, as best understood, Oki as modified by Zeidner and Davies teaches the method of claim 17. Further, Davies teaches further comprising securing the modular cargo structure (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9) via a plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110; “Also depending from each frame 80 is a cylindrical, locking shear plunger 110 having a slotted pin 112 at its upper end secured by a pivot pin 114 to a locking member 116 having a handle 118…The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124. In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 18-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oki as modified by Zeidner further including securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device, as taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).

Regarding claim 19, Oki teaches a method of unloading cargo from an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft  (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit removably coupled to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure via a handling member (Fig. 5, “hung ropes”, 204/205; note, ropes are removably coupled to pulleys in order to wound around the pulley); using the driver, applying torque to a rotation device (Fig. 5, “pulley”, 202) of the cargo loading system to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 reaches the central cabin floor 26 of central cargo cabin 21, cargo item 13 is moved onto central cabin conveyor 18 on central cabin floor 26 and transported to its designated location”, Col. 9, Lines 29-36); and providing, from the aircraft to a cargo platform (Fig. 5, top surface of “cargo stage” 201) via the drive unit (see Col. 9, Lines 29-36), one or more cargo items (Fig. 5, “cargo item”, 13) coupled to the modular cargo structure (Fig. 5, shows “cargo item” 13 coupled to “cargo stage” 201).
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.
However, in an analogous aircraft cargo system art, Zeidner teaches the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft (Fig. 1 shows the cargo area extends the length of the fuselage, as depicted by the arrows; drive unit shown in more detail in Figs. 2-4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.
Oki as modified by Zeidner does not expressly disclose after the one or more cargo items are loaded inside the aircraft, securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device.
However, in an analogous aircraft cargo system art, Davies teaches after the one or more cargo items are loaded inside the aircraft (Fig. 9, “cargo container” 20 shown locked inside “aircraft” 10), securing the first floor of the plurality of floors (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to an interior of the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9) using a plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110; “Also depending from each frame 80 is a cylindrical, locking shear plunger 110 having a slotted pin 112 at its upper end secured by a pivot pin 114 to a locking member 116 having a handle 118…The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124. In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 18-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oki as modified by Zeidner further including, after the one or more cargo items are loaded inside the aircraft, securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device, as taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).

Regarding claim 20, as best understood, Oki as modified by Zeidner and Davies teaches the method of claim 17. Further, Davies teaches further comprising securing the modular cargo structure (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9) via a plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110; “Also depending from each frame 80 is a cylindrical, locking shear plunger 110 having a slotted pin 112 at its upper end secured by a pivot pin 114 to a locking member 116 having a handle 118…The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124. In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 18-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oki as modified by Zeidner further including securing the first floor of the plurality of floors to an interior of the aircraft using a plunger lock pin device, as taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988) and Davies (US 4,000,870), as applied to claim 1 above, further in view of Alberti (US 4,416,579).

Regarding claim 4, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1. Further, Davies teaches further comprising an actuator (“Surrounding the pin 112 within the member 126 is a coil spring 128 biasing the plunger downwardly and aiding in maintaining the cam surface 120 in its shown locking position. The plunger is positioned by action of the handle 118, which when lifted raises the plunger to its raised unlocked position, the cam surface 122 being moved into contact with the member 124.”, Col. 5, Lines 26-32; thus the coil spring 128, pin 112, and member 126 make up an actuator which is actuated by “handle” 118) configured to, using the plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110), secure the first floor of the modular cargo structure (Figs. 4-6, “bidirectional panels”, 40; “The modular system for quickly converting aircraft passenger compartments into cargo compartments and vice versa comprises floor forming panels, each panel being a complete module of the system”, Abstract) to the interior of the aircraft (Figs. 2 and 9, interior of “aircraft” 10 shown at 12 in Fig. 2 and at 20 in Fig. 9; “In its locked position each plunger is inserted in a circular opening 81 in a seat rail to lock the panel in shear”, Col. 5, Lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Oki as modified by Zeidner and Davies further comprising an actuator configured to, using the plunger lock pin device, secure the first floor of the modular cargo structure to the interior of the aircraft, as further taught by Davies, to provide “quick convertibility to increase passenger and freight revenue” (Davies, Col. 1, Lines 30-32) “in which each modular floor forming panel is complete within itself and can be quickly connected to and quickly disconnected from standard aircraft floors” (Davies, Col. 1, Lines 50-53).
Oki as modified by Zeidner and Davies does not expressly disclose an actuator configured to automatically secure.
However, in an analogous aircraft cargo loading art, Alberti teaches an actuator (Fig. 4, “actuator”, 52) configured to automatically secure (“Further, it is desirable that the guide assembly be actuatable from a remote location to move it between its respective positions of engagement and non-engagement with the cargo containers.”, Col. 1, Lines 42-46; “Typically, several cargo guide assemblies will be used in a single cargo hold and while each cargo guide assembly has its own actuator, the several actuators of all the cargo guide assemblies will be connected to a common control station 80 so that the actuators and therefore the cargo guide assemblies can be operated independently or in unison from a single control station. Referring now to FIGS. 5-8, the cargo guide assembly 20 is shown in various operating conditions with the guide rail 40 in both its cargo-engaging position, as in FIGS. 5 and 6”, Col. 4, Lines 39-49; actuators configured to secure with little to no human control or activity, thus automatically).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies further comprising an actuator configured to automatically secure, as taught by Alberti, since “Remote actuation lessens the possibility of personnel hazard by maintaining the cargo handlers' location spaced from the actual containers. For example, when the guide assembly is moved to its position of non-engagement the container may accidentally begin to move and come into contact with the cargo-loading personnel, if those personnel are in close proximity to the container, with the possible result of an injury to such personnel. The remote actuation feature reduces the hazard potential by keeping the personnel away from the containers” (Alberti, Col. 1, Lines 46-56). Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as automatically turning the actuation bar instead of requiring manually turning, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 5, Oki as modified by Zeidner and Davies, further modified by Alberti teaches the cargo loading system of claim 4. Further, Davies teaches wherein the plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110) includes a pin (Figs. 8 and 9, “container restraining retractable members”, 130 & 132) that is configured to extend within a receptacle (Fig. 9, “container”, 20) of the first floor of the modular cargo structure (Fig. 9; “The panel 26 has two retractable combined lock, stop and spacing members 30 to restrain the cargo against movement in the fore, aft and up directions”, Col. 4, Lines 32-35; “The stops 30 having two container restraining retractable members 130 and 132, each adapted to extend over a peripheral rail 131 and/or into a peripheral slot 133 of a typical container 20.”, Col. 5, Lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies, further modified by Alberti, wherein the plunger lock pin device includes a pin that is configured to extend within a receptacle of the modular cargo structure, as further taught by Davies, “to hold the cargo in place in the aircraft on the panels” (Davies, Abstract) during a flight, preventing damage to the cargo.

Regarding claim 6, Oki as modified by Zeidner and Davies, further modified by Alberti teaches the cargo loading system of claim 5, but does not expressly disclose wherein the actuator is configured to move an actuation bar to cause the plunger lock pin device to extend the pin into the receptacle.
However, Davies further teaches wherein an actuator is configured to move an actuation bar an actuation bar (Figs. 7 & 8; “In FIG. 8 the members 130 and 132 are shown in their upright positions, being locked by spring biased member 134, and are shown in phantom outline in their retracted positions.”, Col. 5, Lines 39-42; actuator with spring and actuation bar annotated below) to cause the plunger lock pin device (Figs. 1, 5, & 8, “retractable combined lock, stop and spacing members” 30 including “shear plunger” 110) to extend the pin (Figs. 8 and 9, “container restraining retractable members”, 130 & 132) into the receptacle (Fig. 9, “container”, 20; “The stops 30 having two container restraining retractable members 130 and 132, each adapted to extend over a peripheral rail 131 and/or into a peripheral slot 133 of a typical container 20.”, Col. 5, Lines 35-38). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies, further modified by Alberti wherein the actuator is configured to move an actuation bar to cause the plunger lock pin device to extend the pin into the receptacle, as further taught by Davies, “to hold the cargo in place in the aircraft on the panels” (Davies, Abstract) during a flight, preventing damage to the cargo.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (actuation bars)][AltContent: arrow][AltContent: arrow][AltContent: textbox (actuation bars)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (actuation springs)]
    PNG
    media_image3.png
    817
    670
    media_image3.png
    Greyscale


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988) and Davies (US 4,000,870), as applied by claim 1 above, further in view of Goon (US 5,076,515).

Regarding claim 7, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1, but does not expressly disclose further comprising a clutch in contact with the drive unit.
However, in an analogous aircraft cargo loading art, Goon teaches a clutch in contact with the drive unit (“The drive to the power thread 29 is through a gearbox, brake and clutch system”, Col. 3, Lines 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies further comprising a clutch in contact with the drive unit, as taught by Goon, to provide the option to disconnect from the motor of the driver or change the speed driver through a clutch for more control over the system.

Regarding claim 8, Oki as modified by Zeidner and Davies, further modified by Goon teaches the cargo loading system of claim 7. Further, Goon teaches wherein the clutch is configured to disengage the driver from the drive unit in response to a failure condition during loading of the modular cargo structure into the aircraft, during unloading of the modular cargo structure from the aircraft, or both (“The drive to the power thread 29 is through a gearbox, brake and clutch system which, in this embodiment is designed for a maximum all-up mass lift time of approximately thirty seconds, with a fail safe brake feature”, Col. 3, Lines 56-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies, further modified by Goon wherein the clutch is configured to disengage the driver from the drive unit in response to a failure condition during loading of the modular cargo structure into the aircraft, during unloading of the modular cargo structure from the aircraft, or both, as further taught by Goon, to provide the option to disconnect from the motor of the driver “with a fail safe brake feature” (Goon, Col. 3, Lines 59-60) for safety.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988) and Davies (US 4,000,870), as applied to claim 1 above, further in view of Young (US 4,165,810).

Regarding claim 15, Oki as modified by Zeidner and Davies teaches the cargo loading system of claim 1, but does not expressly disclose further comprising an extension pier of the aircraft.
However, Young teaches further comprising an extension pier (Fig. 1, “rolling-cargo ramp”, 10) of the aircraft (Fig. 1, “aircraft”, 18), wherein the drive unit extends along a length of the extension pier (Fig. 1, “pallet lift”, 12; shown on “rolling-cargo ramp” 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies further comprising an extension pier of the aircraft, wherein the drive unit extends along a length of the extension pier, as taught by Young, to provide a means to load the aircraft from the ground, outside of the aircraft, with the cargo loading system.
Regarding claim 16, Oki as modified by Zeidner and Davies, further modified by Young teaches the cargo loading system of claim 15. Further, Young teaches wherein the extension pier (Fig. 1, “rolling-cargo ramp”, 10) includes at least one joint (Fig. 1, “a plurality of end-to-end hinged ramp segments 10a, 10b and 10c”) configured to enable retraction of the extension pier (“ramp 10 is of the type comprised of a plurality of end-to-end hinged ramp segments 10a, 10b and 10c and is retractable into bay 22 by folding the ramp segments into a compact configuration for on-board stowage”, Col. 4, Lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki as modified by Zeidner and Davies, further modified by Young wherein the extension pier includes at least one joint configured to enable retraction of the extension pier, as further taught by Young, to provide a means to store the extension pier onboard and capable of being used at the arriving destination again for both loading and unloading.

Response to Arguments
Applicant’s arguments with respect to the added limitations in the amended claim(s) have been considered but are moot because the new ground of rejection for the added limitations relies upon Davies (US 4,000,870) and Alberti (US 4,416,579).

In response to applicant’s arguments against the given interpretation under 35 U.S.C. 112(f), it is noted that the claim limitations, “a drive unit”, “a handling member”, and “a rotation device”, use a generic placeholder, “unit”, “member”, and “device”, that is coupled with functional language, “drive”, “handling”, and “rotation”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. As stated in MPEP 2181.I, 35 U.S.C. 112(f) was applied because the above claim limitations meet the 3-prong analysis:
“(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function”. In this case, while the claim limitations do not use the term “means” or “step”, the claim limitations uses the generic placeholders: “unit”, “member”, and “device”. The terms “unit”, “member”, and “device” are nonce terms or non-structural terms having no specific structural meaning. Therefore, “a drive unit”, “a handling member”, and “a rotation device” are not interpreted as the corresponding structure as the terms have no specific structural meaning.
“(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that””. In this case, the generic placeholders above are modified by functional language: “drive”, “handling”, and “rotation”. In other words, the language “drive”, “handling”, and “rotation” have no specific structural meaning for performing the functions of driving, handling, or rotating. Thus, while the claim limitations are not linked by a transition word, the functional language above modifies a generic placeholder: “a drive unit” is interpreted as equivalent language to “a unit for driving”, “a handling member” is interpreted as equivalent language to “a member for handling”, and “a rotation device” is interpreted as equivalent language to “a device for rotating”.
“(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function” In this case, the claim limitations “a drive unit”, “a handling member”, and “a rotation device” are recited without sufficient structure in the claims. The claim limitation “drive unit” is recited as “extending along a length of a cargo area of an aircraft” in claims 1 and 17-18 and then later stated to be “configured to”, “in contact with”, “move”, “coupled”, and “extends” in claims 1-3, 7-10, 15, 17, and 19. The limitations “extending”, “configured to”, “in contact with”, “move”, “coupled”, and “extends” are functional language recitations that do not recite sufficient structure of the “drive unit”, as the claims do not provide what the “drive unit” comprises of, includes, or consists of. In other words, it is unclear what structure of the “drive unit” is extending, configured, contacting, or coupling without the context of the specification: “the drive unit 114 includes a serpentine belt, a chain, or a cable” (Para. [0034]). Similarly, the claim limitation “handling member” is recited as “configured to couple” or “removably coupled” in claims 1-3, 17, and 19, as functional language, without recitation of sufficient structure of the “handling member”, i.e. the claims do not provide what the “handling member” comprises of, includes, or consists of without the context of the specification: “a handling member 112 (e.g., a flexible leash or a rigid bar)” (Para. [0035]). Lastly, the claim limitation “rotation device” is recited as “in contact with” or “to cause” in claims 1, 9-10, 17, and 19, as functional language, without recitation of sufficient structure of the “rotation device”, i.e. the claims do not provide what the “rotation device” comprises of, includes, or consists of without the context of the specification: “the rotation device 104 includes a pulley, a cog, or a cable drum” (Para. [0039]).
	Therefore, the claim limitations “a drive unit”, “a handling member”, and “a rotation device” recites function without reciting sufficient structure, material or acts to entirely perform the recited function, meeting the three-prong test above, and therefore 35 U.S.C. 112(f) remains applied to the claim interpretation using the descriptions in the specification. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun et al. (US 9,758,180) discloses a modular cargo floor for a freight train that comprises a “position-limiting member 4” which “may automatically turn” (Figs. 4 & 10; Col. 8, Lines 2-8);
Shorey (US 4,077,590) discloses a plunger 97 of a panel restraint bar lock 95, for a floor panel of an aircraft, having a head received by a receptacle aperatures of seat track 92 (Figs. 2-3 & 7; Col. 6, Lines 51-68)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647